DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 11/25/2020.
	Claims 1-17 are pending.
	
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 2/18/2021 and 6/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 3-4, 7-8, 11, 13, 15 and 17 are rejected under 35 U.S.C. 102(b) as being anticipated by Shelton et al. (US 20150351758) hereinafter (Shelton).
With regard to claim 1, Shelton discloses a stapling assembly (50 fig.25B) for use with a surgical stapler (10), comprising: a cartridge (52, 3060) having a plurality of staples (1008) disposed therein, the plurality of staples (1008) being configured to be deployed into tissue; and a knitted adjunct (3003 fig.48A) configured to be releasably retained on the cartridge (3060) such that the adjunct can be attached to tissue (T) by the plurality of staples (S fig.48C) in the cartridge, the adjunct comprising a tissue-contacting layer (3001, 3002 fig.48C) formed of at least first fibers, a cartridge-contacting layer (3002) formed of at least second fibers, spacer fibers (3003) intertwined with and extending between the tissue-contacting layer and the cartridge-contacting layer (3001, 3002 fig.48A) to thereby connect the tissue-contacting and cartridge- contacting layers together, and at least one fiber (3003 fig.51B) interconnecting at least a portion of a terminal edge of each of the tissue-contacting and cartridge-contacting layers  (3001, 3002) to form a finished edge that substantially prevents fraying thereof.  
With regard to claim 3, Shelton discloses the stapling assembly (50), wherein the spacer fibers (3005) are monofilament fibers.  
With regard to claim 4, Shelton discloses the stapling assembly (50),  wherein the finished edge (as seen in fig. 51B) is positioned along at least a portion of an outer-most edge of the adjunct.  
With regard to claim 7, Shelton discloses the stapling assembly (50), wherein the cartridge (3060) includes a slot (3067 fig.57A) formed therein and extending along at least a portion of a longitudinal axis thereof, and wherein the slot is configured to receive a cutting element.  
With regard to claim 8, Shelton discloses the stapling assembly (50), wherein a first longitudinal portion of the adjunct is positioned on a first side of the slot and a second longitudinal portion of the adjunct is positioned on a second side of the slot opposite to the first side (as seen in figs. 56A and 56B).  
With regard to claim 11, Shelton discloses the stapling assembly (50) for use with a surgical stapler, comprising: a cartridge (3060) having a plurality of staples (S, 1008) disposed therein, the plurality of staples being configured to be deployed into tissue; and a knitted adjunct (3003) extending from a first lateral end to a second lateral end with a longitudinal axis extending therebetween, the adjunct (3003) being configured to be releasably retained on the cartridge such that the adjunct can be attached to tissue by the plurality of staples in the cartridge, the adjunct comprising a top layer (3001 fig.51A&B) formed of at least first fibers (3004), the top layer having a first longitudinal edge and a second longitudinal edge that is opposite the first longitudinal edge, each of the first and second longitudinal edges extending along the longitudinal axis of the adjunct, a bottom layer (3002) formed of at least second fibers (3004), the bottom layer having a third longitudinal edge and a fourth longitudinal edge that is opposite the third longitudinal edge, each of the third and fourth longitudinal edges extending along the longitudinal axis of the adjunct,63Attorney Docket No.: END9237USNP1/47364-455F0i US spacer fibers (3003, 3005 fig. 51B) intertwined with and extending between the top and bottom layers to thereby connect the top and bottom layers together, and a third fiber (3003 fig.51B) interconnecting the top and bottom layers along at least a portion of the first and third longitudinal edges to form a first finished edge that defines a first portion of a perimeter of the adjunct and substantially prevents fraying therealong.  
With regard to claim 13, Shelton discloses the stapling assembly (50), wherein the spacer fibers (3005) are monofilament fibers.  
With regard to claim 15, Shelton discloses the stapling assembly (50), wherein the cartridge (3060) includes a slot (3067 fig.57A) formed therein and extending along at least a portion of a longitudinal axis thereof, and wherein the slot is configured to receive a cutting element.  
With regard to claim 17, Shelton discloses the stapling assembly (50),
  further comprising an absorbable film (elastic core layer can have a film coupled to at least one side of the core layer par 0612) disposed over at least a portion of a top surface of the top layer to thereby form at least a portion of a tissue- contacting surface of the adjunct.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton’758 in view of Shelton et al. (2019/0254669) hereinafter (Shelton).
With regard to claim 2, Shelton discloses the stapling assembly (50), but fails to disclose wherein at least one of the first fibers and the second fibers are multifilament fibers. Shelton’669 teaches multifilament fibers (808 fig. 8A) for improving tissue ingrowth (par.0074).
In view of Shelton’669 teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to provide Shelton’758 with multifilament fibers so as to improve tissue ingrowth. 
With regard to claim 12, Shelton discloses the stapling assembly (50), but fails to disclose, wherein at least one of the first fibers and the second fibers are multifilament fibers. Shelton’669 teaches multifilament fibers (808 fig. 8A) for improving tissue ingrowth (par.0074).
In view of Shelton’669 teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to provide Shelton’758 with multifilament fibers so as to improve tissue ingrowth. 

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
9.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1-4 and 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, 12 and 15-16 of copending Application No.17/104,463 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art would have found the claims of the instant application to have been obvious variations of the claims of the (reference application). The claims of the (reference application) and the claims of the present application are both directed to a stapling assembly including a cartridge, a knitted adjunct comprising layers and fibers. While the claims of the present application and the claims of the (reference application) may have variations and differences in their scope and terminology, the variations and differences would have been obvious to one having ordinary skill in the art.	
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
17/104,463 (reference application) claims 1, 6-8,12 and 15-16 disclose all of the structure defined in application claims 1-4 and 11-13. Therefore, 17/104,463 (reference application) claims 1, 6-8,12 and 15-16 are in essence a “species” of the generic invention of application claims 1-4 and 11-13.  It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-4 and 11-13 are anticipated by 17/104,463(reference application) claims 1,6-8,12 and 15-16, application claims 1-4 and 11-13 are not patentably distinct from 17/104,463(reference application) claims 1, 6-8,12, 15-16.
The application claims and patented claims match-up as follows:
Application Claims	17/104,463(reference application) claims  
 1					1
2					6
3					7
4					8
11					12
12					15
13					16


Allowable Subject Matter
11.	Claims 5-6, 9-10, 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to claim 5, Shelton discloses the stapling assembly, but fails to show, wherein the at least one fiber includes a third fiber interconnecting at least a portion of a first terminal edge of each of the tissue-contacting layer and cartridge-contacting layer to form a first finished edge that substantially prevents fraying thereof, and wherein the at least one fiber includes a fourth fiber interconnecting at least a portion of a second terminal edge of each of the tissue-contacting layer and cartridge-contacting layer to form a second finished edge that substantially prevents fraying thereof. 
With regard to claim 9, Shelton discloses the stapling assembly, but fails to disclose, wherein the adjunct further comprises at least one bridging element that extends between and connects the first and second longitudinal portions of the adjunct, and wherein the at least one bridging element is configured to overlap with at least a portion of the slot when the adjunct is coupled to the cartridge.  
With regard to claim 14, Shelton discloses the stapling assembly, but fails to disclose, wherein the adjunct comprises a fourth fiber interconnecting the top and bottom layers along at least a portion of the second and fourth longitudinal edges to form a second finished edge that defines a second portion of the perimeter of the adjunct and substantially prevents fraying therealong.  
With regard to claim 16, Shelton discloses the stapling assembly, but fails to disclose, wherein the adjunct includes a centralized zone that is configured to at least partially overlap with the slot, and wherein the spacer fibers are not present within the centralized zone.  
Conclusion
12.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
3/15/2022